Citation Nr: 1717833	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-15 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as a result of toxic exposure at Camp Lejeune.

2.  Entitlement to an increased rating for an acquired psychiatric disorder, characterized as schizophrenia, currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to April 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which assigned a 30 percent disability rating for the Veteran's schizophrenia increased rating claim, and an October 2013 rating decision issued by the RO in Louisville, Kentucky, which denied the Veteran's service connection neuropathy claims.  Jurisdiction over all the claims is currently with the RO in Louisville, Kentucky.
	
These matters were previously before the Board in September 2014 and June 2015.  In a June 2015 decision, the Board remanded the issues on appeal for further development and for the issuance of a Statement of the Case (SOC). 

The issues on appeal still require additional development and will be remanded to allow for such development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary.  Specifically, in a June 2015 decision, the Board took jurisdiction of the Veteran's neuropathy claims before those claims were certified by the RO for appeal.  The Board remanded the neuropathy claims for additional development and a new examination.  However, after a thorough review of the record, it appears that the RO was unaware that the Board took jurisdiction of the neuropathy claims as the RO subsequently certified the appeal in July 2015.  As such, the additional development directed by the Board in its remand instructions was not performed.  Therefore, the Board remands the Veteran's neuropathy claims for additional development, to include a VA examination, and the Board's prior instructions are reiterated below.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
Moreover, according to his August 2015 substantive appeal, which is the last correspondence VA has received from Veteran, the Veteran requested a hearing before a member of the Board.  38 C.F.R. §§ 3.103 (2016).  Therefore, the Board must remand the claims in order to provide him a hearing, which may be conducted either in person or by video communication, if the Veteran so chooses.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not that his current peripheral neuropathy of the bilateral upper and lower extremities was incurred in service, to include the specific injuries to his left arm and right leg, as well as the exposure to contaminated drinking water at Camp Lejeune.  The examiner is asked to address and differentiate between the symptoms of peripheral neuropathy and the symptoms of residual median neuropathy related to left carpal tunnel release surgery for which the Veteran is service-connected.

The examiner is also asked to address whether it is at least as likely as not (probability 50 percent or greater) that any of the Veteran's service-connected disabilities, to include left arm residual median neuropathy and bilateral hammertoes, caused or aggravated (permanently worsened beyond the normal course of the disease) the claimed bilateral peripheral neuropathy of the upper and lower extremities or of any single extremity.

The examiner should provide the rationale for all opinions rendered.  A copy of the claims file should be provided to the examiner for review.

2.  After the above development has been completed, the RO should then readjudicate the Veteran's neuropathy claims.  If the benefits sought on appeal are not granted in full, the RO must issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

3.  After the above development is completed, schedule the Veteran for a hearing before a Veterans Law Judge at the RO in accordance with 38 C.F.R. § 20.704, which may be conducted either in person or by video communication, if the Veteran so chooses.  38 C.F.R. § 20.200(e). 

The RO should verify the Veteran's current address of record, and notice of the hearing should be mailed to his known address of record and to his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




